DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Allowable Subject Matter
Claims 2-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2 the closest available prior art (US 2011/0266420 A1 to Eldesouki) discloses a photoelectric conversion apparatus (abstract) comprising: a diode (110) of avalanche amplification type (paragraph 29); and a signal processing circuit (104, 105, 106, 208, 210 and 120) that processes a signal output from the diode (Fig. 2); wherein the diode is supplied with a first power supply voltage (Va) and a second power supply voltage (Vr) (paragraph 28, 29 and 41), wherein the signal processing circuit is supplied with a third power supply voltage (GND) and a fourth power supply voltage (Vdd) (paragraph 29), wherein a difference between the first power supply voltage and the second power supply voltage is greater than a difference between the third power supply voltage and the fourth power supply voltage (paragraph 29 and 41).  Additionally, it is known in the art to split components of a photoelectric conversion apparatus between a first chip having a diode of avalanche amplification type and a second chip having a signal processing circuit, wherein the first chip and the second chip are layered, one on top of the other (See US 2015/0115131 A1 to Webster et al for example).
However, the prior art does not teach or fairly suggest the photoelectric conversion apparatus as discussed above where wherein at least one of a line that supplies the second power supply voltage and a line that supplies the fourth power supply voltage is disposed to pass through a joint plane between the first chip and the second chip.
Claims 3-23 are allowable for at least the reason that they depend from claim 2 which is allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 10, 2022